PER CURIAM.
ON ORDER TO SHOW CAUSE
As an appellant, Vedrick L. Symonette, has filed numerous frivolous and repetitive pro se pleadings in this Court regarding Orange County Circuit Court Case No. 96-15522, he was ordered to show cause why he should not be prohibited from filing any further pro se appeals, petitions, pleadings or motions in that case. See State v. Spencer, 751 So.2d 47 (Fla.1999). Appellant has failed - to file a response to the show cause order.
In order to conserve judicial resources, Appellant is prohibited from filing any additional pro se appeals, pleadings, motions and petitions relating to Orange County Circuit Court Case No. 96-15522. Any pleadings or papers filed in this Court regarding that case must be reviewed and signed by an attorney licensed to practice in this state. The Clerk of the Fifth District Court of Appeal is directed not to accept any further pro se pleadings which do not comply with this requirement.
SAWAJA, C.J., ORFINGER, and TORPY, JJ., concur.